                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JAMES NOSAL, individually and as personal
 representative of CAROLINE E. NOSAL,

                              Plaintiff,
        v.
                                                                   OPINION and ORDER
 THE KROGER COMPANY FOUNDATION, KROGER
 LIMITED PARTNERSHIP I, KROGER LIMITED                                  18-cv-479-jdp
 PARTNERSHIP II, ROUNDY’S FOUNDATION, INC.,
 ROUNDY’S SUPERMARKETS, INC., ROUNDY’S
 SUPERMARKETS, INC. d/b/a METRO MARKET,

                              Defendants.


       On February 2, 2016, Caroline Nosal was murdered by a former coworker in the parking

lot of the Metro Market where she worked. Caroline’s father, James Nosal, filed this lawsuit

against the Metro Market, its parent corporation, and several corporate affiliates, individually

and on Caroline’s behalf. He alleges that defendants violated Title VII of the Civil Rights Act

by failing to take adequate measures to protect Caroline from sexual harassment.

       Defendants move to dismiss the case under Federal Rule of Civil Procedure 12(b)(6).

Dkt. 6. Among other things, they contend that Nosal’s claims are untimely because he failed

to file a charge with the Equal Employment Opportunity Commission (EEOC) within 300 days

of the allegedly discriminatory conduct. Nosal acknowledges that he didn’t file the EEOC

charge until two years after Caroline’s death, but he argues that the court should equitably toll

the limitations period. He also moves to strike a portion of defendants’ reply in support of their

motion to dismiss, because it relies on evidence from outside the record. Dkt. 16.
         The court will grant both motions. Even disregarding the extra-record evidence in the

reply brief, it is clear from the face of Nosal’s complaint that the suit is untimely, and Nosal

does not provide legally sufficient reasons for tolling the limitations period.



                                    ALLEGATIONS OF FACT

         The court draws the following facts from Nosal’s complaint, Dkt. 1, and accepts them

as true for the purpose of deciding defendants’ motion. Parungao v. Comm. Health Sys., Inc., 858

F.3d 452, 457 (7th Cir. 2017).

         In 2016, Caroline Nosal was working at Metro Market, a grocery store in Madison,

Wisconsin.1 One of her coworkers, Chris O’Kroley, repeatedly harassed, intimidated, and

threatened female employees, including Caroline. Many of these employees complained to

human resources about O’Kroley, and his inappropriate and harassing conduct was widely

acknowledged and even condoned by management.

         On January 22, 2016, O’Kroley sent Caroline a series of sexually harassing and

threatening text messages. He told her that she was “such a bad person,” and when she asked

why, he responded, “Well maybe you should get more dick shoved down your throat.” Dkt. 1,

¶ 13. When Caroline asked him to stop, O’Kroley replied, “I wonder what time you work

tomorrow.” Caroline reported this text exchange to Tim Smith, the Metro Market store

director, who reported it to Mark Elliot, the area manager of talent. She also began asking male

colleagues to escort her to her car out of fear that O’Kroley might act on his threat.




1
    For clarity, the court will refer to Caroline Nosal as Caroline, and James Nosal as Nosal.


                                                 2
       Approximately a week later, on February 1, 2016, Metro Market management

terminated O’Kroley in response to Caroline’s complaint. Management failed to warn Caroline

about the termination or to protect her when O’Kroley returned to the Metro Market the next

day and murdered her.

       On February 23, 2018, Nosal filed a charge of discrimination with the EEOC on

Caroline’s behalf. On March 22, the EEOC issued Nosal a notice of right to sue. He filed this

action on June 22, 2018.



                                            ANALYSIS

       To withstand defendants’ motion to dismiss under Rule 12(b)(6), Nosal’s complaint

must have alleged facts sufficient to state a plausible claim for relief, meaning facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Firestone Fin. Corp. v. Meyer, 796 F.3d 822, 826 (7th Cir. 2015) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)). The reviewing court must accept as true all well-pleaded

factual allegations in the complaint and draw all reasonable inferences from those facts in the

plaintiff’s favor, but the court is not bound to accept legal conclusions. Id. at 827. “[W]hen it

is ‘clear from the face of the complaint, and matters of which the court may take judicial notice,

that the plaintiff’s claims are barred as a matter of law,’ dismissal is appropriate.” Parungao,

858 F.3d at 457 (quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d. Cir. 2000)).

       Defendants say that Nosal’s complaint fails to state a claim upon which relief can be

granted because Nosal (1) didn’t timely file a complaint with the EEOC; (2) failed to exhaust

his administrative remedies against four of the defendants; and (3) lacks standing to bring this

action in his individual capacity, or to sue defendants that weren’t Caroline’s “employer” for


                                                 3
the purposes of Title VII in a representative capacity. Because the first ground is dispositive,

the court need not address defendants’ other two arguments.

       To bring suit in federal court under Title VII, a plaintiff must first file a charge with the

EEOC detailing the discrimination allegations within 300 days of the occurrence of the

discriminatory conduct or event in question. 42 U.S.C. § 2000e-5(e); Haynes v. Indiana Univ.,

902 F.3d 724, 730 (7th Cir. 2018). In this case, the latest possible date on which defendants

could have violated Caroline’s rights under Title VII was February 2, 2016, the day she was

murdered. According to the complaint, Nosal did not file his EEOC charge until 752 days later,

on February 23, 2018.2 But Nosal says that his charge was timely under the doctrines of

equitable tolling and estoppel. See Hentosh v. Herman M. Finch Univ. of Health Scis./The Chi. Med.

Sch., 167 F.3d 1170, 1174 (7th Cir. 1999) (300-day deadline is “subject to waiver, estoppel,

and equitable tolling under appropriate circumstances”).

A. Equitable tolling

       The doctrine of equitable tolling “permits a plaintiff to avoid the bar of the statute of

limitations if despite all due diligence he is unable to obtain vital information bearing on the

existence of his claim.” Id. (quoting Cada v. Baxter Healthcare Corp., 920 F.2d 446, 450–51 (7th

Cir. 1990)). The Seventh Circuit has advised that equitable tolling is “to be applied sparingly

in Title VII cases,” Jones v. Res-Care, Inc., 613 F.3d 665, 670 (7th Cir. 2010), and only upon a

showing that by the plaintiff that a reasonable person in his position would not have been




2
 Statute of limitations defenses generally aren’t adjudicated on motions to dismiss under Rule
12(b)(6). But such a motion is “appropriate where the allegations of the complaint itself set
forth everything necessary to satisfy the affirmative defense, such as when a complaint plainly
reveals that an action is untimely.” Andonissamy v. Hewlett-Packard Co., 547 F.3d 841, 847 (7th
Cir. 2008) (citations and quotation marks omitted).


                                                4
aware of the possibility of a claim of discrimination at the time it occurred. Haynes, 902 F.3d

at 731. Even when that standard is satisfied, courts will not grant “an automatic extension of

indefinite duration.” Hentosh, 167 F.3d at 1175. Rather, tolling is appropriate “only for a length

of time within which it would have been reasonable to file a complaint.” Haynes, 902 F.3d at

731.

       As an initial matter, Nosal fails to explain what information bearing on the existence of

the Title VII claim he lacked access to during the 300-day filing window. In his complaint,

Nosal says that he filed an EEOC charge “within 300 days after . . . discovering evidence that

Caroline Nosal had suffered sexual harassment at work,” Dkt. 1, ¶ 8, but he doesn’t say what

this evidence was, how and when he obtained it, or why he could not have discovered it before.

       Nonetheless, accepting as true Nosal’s allegation that he lacked information necessary

to the Title VII claim prior to the filing deadline, he fails to show that he acted with the

requisite due diligence, or that a reasonable person in his position would not have become

aware of the possibility of a Title VII claim during the limitations period. Caroline was killed

by a former co-worker, which would have prompted a reasonable person to inquire about the

possibility that workplace strife motivated her murder.

       Nosal offers three arguments why he was impeded from pursuing Caroline’s remedies

under Title VII within the limitations period. First, he says that Caroline was “unable to

manage her affairs and exercise her legal rights because she was dead,” and so she could not

have been aware that she had been harassed in possible violation of Title VII. Dkt. 13, at 5–6.

But the relevant inquiry is whether Nosal was unable to obtain the information necessary to

the claim. See, e.g., Werner v. Potter, No. 04-C-0557(E), 2006 WL 839156, at *28 (E.D. Wis.

Mar. 24, 2006) (in Rehabilitation Act case brought on behalf of decedent by his estate, the


                                                5
equitable tolling inquiry required “assessment of whether [decedent’s ex-wife] took reasonable

steps to file her claim after learning of the discrimination . . . being claimed.”).

       Second, Nosal contends that, because he was not in an employment relationship with

defendants, he had no notice of Caroline’s rights under Title VII. But employers have no

affirmative obligation to inform representatives of their employees’ estates of employees’ rights

under Title VII. It is Nosal’s burden to show that a reasonable person in his position couldn’t

have obtained the information relevant to the existence of a potential Title VII claim about

Caroline’s death. Nosal doesn’t allege that defendants were hiding any information, and he

does not claim to have sought any information within the limitations period.

       Third, Nosal contends that he was “shaken to the core over the sudden loss of his

healthy young daughter in such a vicious manner,” and was not in a position “to even begin

thinking in . . . terms” of her potential Title VII claims. Dkt. 13, at 6. Nosal’s profound grief

is understandable. But grief is not a ground for equitable tolling under the law. See, e.g., United

States v. Marcello, 212 F.3d 1005, 1010 (7th Cir. 2000) (in affirming dismissal of untimely

habeas petition, court determined that attorney’s father’s death two weeks prior to filing

deadline did not entitle petitioner to equitable tolling); Ocholi v. Wal-Mart Stores E., LP, No.

12-C-1069, 2013 WL 1759423, at *1 (E.D. Wis. Apr. 22, 2013) (plaintiff not entitled to

equitable tolling for death of daughter); Hines v. Serv. Corp. Int’l, No. 08 C 856, 2008 WL

2692033, at *3 (N.D. Ill. July 1, 2008) (declining to equitably toll Title VII limitations period

despite plaintiff’s contention that she was prevented from timely filing by a home foreclosure

and her sister’s cancer diagnosis).




                                                 6
B. Equitable estoppel

       Nosal’s argument in favor of equitable estoppel fares no better. “Equitable estoppel—

sometimes referred to as fraudulent concealment—comes into play if the defendant takes active

steps to prevent the plaintiff from suing in time, such as by hiding evidence or promising not

to plead the statute of limitations.” Hentosh, 167 F.3d at 1174 (internal citations and quotation

marks omitted). Application of the doctrine “denotes efforts by the defendant—above and

beyond the wrongdoing upon which the plaintiff's claim is founded—to prevent the plaintiff

from suing in time.” Cada, 920 F.2d at 451. Where a defendant acts improperly and a plaintiff

reasonably relies on that improper conduct in delaying suit, courts can invoke equitable

estoppel and toll the limitations period. Hentosh, 167 F.3d at 1174.

       Nosal contends that equitable estoppel is appropriate here because defendants “did not

affirmatively advise [him] of the investigation into Caroline’s complaint, the status thereof, or

of his rights to take any further action including to the EEOC on Caroline’s behalf pursuant to

the rights afforded her by Title VII.” Dkt. 13, at 8. But again, defendants were under no

obligation to affirmatively advise Nosal of his daughter’s Title VII rights. Nosal does not

identify any actions taken by defendants that prevented him from filing the administrative

charge in a timely manner, so equitable estoppel is inappropriate.

       Because neither equitable tolling nor equitable estoppel applies to the circumstances at

issue here, Nosal’s complaint must be dismissed as untimely.




                                               7
                                    ORDER

IT IS ORDERED that:

1. Defendants Kroger Company Foundation, Kroger Limited Partnership I, Kroger
   Limited Partership II, Roundy’s Foundation, Inc., Roundy’s Supermarkets, Inc.,
   Roundy’s Supermarkets, Inc. d/b/a Metro Market’s motion to dismiss, Dkt. 6, is
   GRANTED;

2. Plaintiff James Nosal’s motion to strike, Dkt. 16, is GRANTED;

3. The clerk of court is directed to enter judgment in favor of defendants and close this
   case.

Entered April 30, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        8
